

117 S1766 IS: Future Interstate in Oklahoma and Arkansas Act
U.S. Senate
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1766IN THE SENATE OF THE UNITED STATESMay 20, 2021Mr. Inhofe (for himself, Mr. Boozman, and Mr. Cotton) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Intermodal Surface Transportation Efficiency Act of 1991 to designate United States Route 412 as a future part of the Interstate System, and for other purposes.1.Short titleThis Act may be cited as the Future Interstate in Oklahoma and Arkansas Act.2.Future interstate designation(a)Designation as high priority corridorSection 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240; 105 Stat. 2032; 133 Stat. 3018) is amended by adding at the end the following:(92)The route that generally follows United States Route 412 from its intersection with Interstate 35 in Noble County, Oklahoma, passing through Tulsa, Oklahoma, to its intersection with Interstate 49 in Springdale, Arkansas..(b)Designation as future interstateSection 1105(e)(5)(A) of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240; 109 Stat. 597; 133 Stat. 3018) is amended in the first sentence by striking and subsection (c)(91) and inserting subsection (c)(91), and subsection (c)(92).(c)Vehicle weight limitationsSection 127 of title 23, United States Code, is amended by adding at the end the following:(v)Operation of vehicles on certain Oklahoma highwaysIf any segment of highway referred to in paragraph (92) of section 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240; 105 Stat. 2032; 133 Stat. 3018) is designated as a route on the Interstate System, a vehicle that could operate legally on that segment before the date of such designation may continue to operate on that segment, without regard to any requirement under this section..